Title: To George Washington from Bartholomew Dandridge, 20 March 1782
From: Dandridge, Bartholomew
To: Washington, George


                        
                            Dear Sir
                            New Kent March 20th 1782
                        
                        I wrote you from Mount Vernon informg you of my having taken the Administration of Mr Custis’s Estate. I had
                            the Estate in Fairfax appraised and endeavored to inform myself as well as I could of the situation of Mr Custis’s
                            Affairs, but of these I could get but a very imperfect account either from his Papers or any other means, he seems to have
                            kept no regular account of his Transactions, from what I am able to judge Mr Posey knows more of them than any other
                            Person, and since I came down Mr Posey has been so engaged that he has not had leisure to render me any Account of the
                            Estate or to assist me in having it appraised. I wrote you an account of the Conversation I had with Mr Robt Alexander
                            respecting the Debt due to him since which I have heard nothing from him, I propose to consult Mr Randolph in that Matter
                            as soon as he returns and to take such Method as shall be found best for bringing it to a Conclusion You have no doubt
                            heard that the Assembly of this State have put a total stop to the Circulation of Paper Currency and that it is to be
                            redeemed at a thousand for one, according to the Scale of Depreciation fixed by them Mr Alexander will receive in Specie
                            one fifth part of the nominal sum his Debt amounts to. I find there are several Debts to a considerable amount besides
                            this due from the Estate, and altho Mr Custis has received many large Debts in Paper Money in a very depreciated State,
                            yet there are Bonds that still appear to be due to a considerable amount and these with the Loan Office Certificates seem
                            to be more than sufficient to discharge all Mr Custis’s Debts. yet in the present situation of our Country it seems as if
                            they could not be made to answer that end. I believe the Persons indebted would find it very difficult to raise the sums
                            they owe in Specie, and our Assembly neither pay their own Debts or furnish the means of compelling others to pay theirs.
                            In this situation I am really at a loss to know what is best to be done, Mr Custis’s Creditors must either wait til these
                            Debts can be collected or his Estate must be sold to pay them. The Profits of the Estate I am afraid are very small for Mr
                            Posey has informed me that he has no Money in his hands, nor a prospect of geting any but from the Sale of some Corn which
                            is a very dull Article, The Furniture Mrs Custis could not live without. and the Stocks are absolutely necessary on the
                            Plantation, I propose to sell the Horses & mares that can be spared to satisfie the most pressing Demands on the
                            Estate, and have made one attempt in which I was disappointed, and am afraid the Price of them are falling, even on Credit
                            50 lb. of James River Tobacco has not been offered for Leonidas, and I was in hopes he would have sold nearly for double
                            that sum.
                        As it was not immediately necessary the Children should have Guardians none were appointed. I am still in
                            hopes the situation of our Affairs at the end of the ensuing Campaign will admit of your taking that trust upon you and
                            that will be in full time, in the mean time I am satisfied they are under the Care of a very affectionate and prudent
                            Mother.
                        I observe you kept Col. Custis’s Books for his Son and should be glad to know whether you or my Sister chuse
                            that Mr Custis’s Books should be kept.
                        I do not find amongst Mr Custis’s Papers any Settlement or Account between him & yourself, or any
                            Contract for the Estate you gave up to him, nor can I learn what the Contract is, or that any Settlement was
                                made. I shall always esteem as a favor any Advice or directions you may think proper to give me
                            respecting the management of Mr Custis’s Estate.
                        I have the pleasure to acquaint you that I found my Family in good health on my return from Fairfax and that
                            they continue so, I think the Ride was of Service to me, yet I cannot yet say I am perfectly restored to that health that
                            I have usually enjoyed. My Mother & all the Family join me in a tender of their sincere Respect Esteem &
                            Affection to you & my Sister. I am Dear Sir Your very affectionate & obedient Servant
                        
                            B Dandridge
                        
                    